Citation Nr: 0532827	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic lymphedema of the left lower extremity, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial increased evaluation for 
chronic lymphedema of the right lower extremity, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1992 to February 
1995.

The veteran also has service connection for residuals of a 
fractured ankle, rated as noncompensably disabling.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from 1996 rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, GA, which 
assigned the current evaluations from the day following 
separation from service in 1995.  

The veteran has since moved to Florida, and St. Petersburg, 
FL, is now the VARO with current jurisdiction.

The veteran provided testimony before a Veterans Law Judge at 
the RO in February 1999; a transcript is of record.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In May 1999, the Board remanded the case for substantive and 
procedural due process to include asking the veteran for 
additional clinical data for treatment relating to his 
disabilities since service; for acquisition of any records 
from a facility at Ft. Gordon, GA, which the veteran 
described as being VA-related; for an additional VA 
examination for purposes delineated therein, and thereafter, 
for the RO to address the issues of an increased rating with 
due regard to the changes in pertinent regulations 
effectuated in January 1998 and applicable to the pertinent 
time frame before and since that date.

Response was received from the U.S. Army Hospital at Ft. 
Gordon that the veteran was not seen from 1996 to 1999.  
Additional copies of VA clinical records from 1995 through 
November 2002 were obtained.

The veteran was scheduled for a VA examination in 1999; he 
did not report for that examination.  Correspondence to the 
veteran from VA was returned as not deliverable and/or not 
forwardable.  After an SSOC was issued, the case was returned 
to the Board.

Pursuant to the Board's development memorandum, a VA 
examination was scheduled for June 2003, and the veteran was 
so notified.  The letter notifying him was returned as 
undeliverable and veteran failed to report for the June 2003 
examination.

The Board again remanded the case for such development in 
July 2003.  The veteran was scheduled for VA examinations in 
January 2004, March 2004 and June 2004.  Notices of the 
examinations were sent to more than one address in an attempt 
to reach the veteran.  The veteran did not report for any of 
the scheduled examinations.  

The RO continued to deny the claim and after another SSOC was 
issued in November 2004, the case was returned to the Board 
for further appellate review.

In written presentation by the veteran's representative in 
August 2005, it was argued that since the Board remand had 
ordered certain development and that development had not 
taken place, an additional remand was mandated, in this case 
for a new VA examination, and to further search for his new 
address.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  Numerous attempts to obtain additional evidence have been 
undertaken; but since 2002 when seen at a VA facility, the 
veteran has failed to appear at numerous scheduled VA 
examinations despite efforts to notify him sent to known 
addresses.

3.  The veteran's left leg disability, during it's worst 
exacerbations, is manifested by persistent swelling which 
quickly diminishes on recumbency and minimal antibiotic 
treatment, a regimen which most recently was used to cause it 
to abate before becoming significantly symptomatic; other 
than during brief exacerbations; persistent swelling has not 
been shown, and cyanosis, ulceration or other symptoms to 
include persistent edema and stasis pigmentation or eczema 
are not shown.

4.  The veteran's right leg disability is manifested by no 
more than moderate swelling during an exacerbation without 
increase on walking, some aching and symptoms generally 
relieved by hosiery or recumbency.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for chronic lymphedema of the left lower 
extremity are not met throughout the appeal period. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.102, 4.104, 
Diagnostic Code 7121 (1997); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.14, 4.104, Diagnostic Code 7121 (2005).

2.  The criteria for an increased disability rating in excess 
of 10 percent for chronic lymphedema of the right lower 
extremity are not met throughout the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.102, 4.104, 
Diagnostic Code 7121 (1997); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.14, 4.104, Diagnostic Code 7121 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Criteria

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  VCAA applies to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  The veteran's claim 
preceded that date but had not been fully addressed at that 
time.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The 
veteran was notified of the information and evidence 
necessary to substantiate his claim for increased ratings in 
the initial rating decision, the associated statement of the 
case (SOC), numerous subsequent Supplemental SOCs and 
letters, not to mention detailed remand decisions and other 
actions by the Board and RO.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the documentation 
identified above, and specifically in letters sent to him in 
January 2004 and May 2004, VA essentially informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  In this regard, 
additional VA records were obtained but he did not provide 
guidance as to anything else that might be of benefit.

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  This was specifically done 
in several letters, including the January and May 2004 
letters.  He has not responded.

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  As noted above, 
the RO has obtained the service medical records for the 
veteran's service and these appear to be complete.  The RO 
has all relevant current records of treatment through his 
visit in 2002; there is no indication that he has been seen 
since that time.  He was also provided the opportunity to 
present argument and evidence in a hearing before a Veterans 
Law Judge, which was held at the RO.  And finally, VA 
scheduled repeated examinations for none of which he reported 
and gave no basis for his absence.  

For the reasons identified below, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim for increased 
ratings.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

The United States Court of Appeals for Veteran Claims (Court) 
has provided guidance on the timing and content of a VCAA 
notice.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court discussed, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran's claim for increased compensation was received at 
his service separation in 1995, and his claim was initially 
decided by the RO in 1996.  Only after this initial rating 
action was promulgated did VA comply with the provisions of 
the VCAA and provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claims 
for increased ratings, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA.

Because the VCAA notice in this case could not have been 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  However, the Court held that 
failure to provide notice prior to an initial AOJ 
adjudication may not be error if there is either (1) 
subsequent full VCAA compliance and readjudication by the RO, 
or (2) a finding that failure to provide pre-RO initial 
adjudication notice constitutes harmless error.  See 
VAOPGCPREC 7-2004 (interpreting the Court's holding in 
Pelegrini).  

In this case, the veteran was provided full VCAA compliance 
as noted above, and his claim was readjudicated by the RO 
thereafter; a Supplemental SOC was sent in November 2004.  
The Board therefore concludes that the failure to provide a 
pre-RO initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

This appeal has been pending for a very long time during 
which time the response from the veteran has been nominal at 
best.  It has been remanded twice without adequate response 
from the veteran.  The Board cannot find any possible benefit 
to again remanding the claim, or to otherwise conducting any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

In general, in a case, such as this, when a condition is not 
static, a rating is usually contingent on future 
examinations.  By regulation, a veteran is obligated to show 
up for a scheduled examination absent good cause for not 
doing so.  See 38 C.F.R. §§ 3.158 and 3.655 (2005).  The 
failure to report to any such scheduled examination(s), 
without good cause, will result in a denial of the claim(s) 
for increase.  See 38 C.F.R. § 3.655(b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  In this case, VA examinations were scheduled 
on numerous occasions; he failed to report for any, and never 
provided any reason for not having done so.  See also 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  As this is an appeal 
of the initial rating action, the Board will consider it an 
original claim and rate the disabilities on the evidence of 
record.

The Board notes the representative's argument that another 
attempt should be made to get an examination.  However, it is 
nowhere demonstrated that one more attempt would be any more 
productive that the myriad attempts already undertaken.  
Moreover, the representative has not provided any suggestions 
as to how to contact the veteran or how to otherwise 
accomplish a VA examination.

The veteran has been told that he must keep VA apprised of 
his current address.  And in this case, the veteran does not 
only know this to be true, but has himself acted on that 
knowledge in the past.  On one or more occasions, he 
previously provided a change of address, the transaction for 
which is recorded in the file, so he has himself 
affirmatively acknowledged a certain obligation to keep VA 
apprised of his whereabouts. 

The veteran has not submitted a change of address.  To the 
extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, since there is adequate clinical evidence upon 
which to address the substantive issues in this case; and 
there is no reasonable basis for assuming that after all this 
time, the veteran would respond and appear for an examination 
when he has not done so on repeated prior occasions; the 
Board finds that due process has been adequately addressed, 
without prejudice to the veteran, and the case can be 
resolved at this time without the unnecessary delay imposed 
by any further remand in a case that has been in process for 
almost a decade.

Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005). 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The RO has evaluated the veteran's lymphedema of the left 
lower extremity as 30 percent disabling, and the lymphedema 
of the right lower extremity as 10 percent disabling, each 
under 38 C.F.R. § 4.104, Diagnostic Code 7121.  

The Board notes that 38 C.F.R. § 4.104, including DC 7121, 
was revised effective January 12, 1998, during the pendency 
of the veteran's appeal.  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied, although a 
revised regulation may not be applied prior to the effective 
date of the revision.  38 U.S.C.A. § 5110.

Under 38 C.F.R. § 4.104, DC 7121, which specifies the 
criteria for evaluation of post-phlebitic syndrome, as in 
effect prior to January 12, 1998, for unilateral phlebitis or 
thrombophlebitis with obliteration of deep return 
circulation, including traumatic conditions, a 10 percent 
rating was warranted when there was persistent moderate 
swelling of a leg which was not markedly increased on 
standing or walking.  A 30 percent rating was assigned for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis.  A 60 
percent rating required persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation, cyanosis, eczema or ulceration.  A 100 percent 
rating was assigned for massive board-like swelling, with 
severe and constant pain at rest. 38 C.F.R. § 4.104, DC 7121 
(as in effect prior to January 12, 1998).

The criteria in effect on and since January 12, 1998, require 
that each extremity affected by deep vein thrombosis be 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable.  

Since January 12, 1998, a noncompensable evaluation is 
warranted under Diagnostic Code 7121, post-phlebitic syndrome 
of any etiology, for asymptomatic palpable or visible 
varicose veins.  A 10 percent rating requires symptoms of 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating will be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent 
evaluation mandates massive board-like edema with constant 
pain at rest. 

A note at the end of Diagnostic Code 7121 indicates that the 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluation of each 
extremity is separately undertaken and combined using the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2005).

Factual Background

Service medical records include several summaries reflecting 
that apparently after a period of time in Egypt in the fall 
of 1993, the veteran developed lymphadenitis, initially only 
in the left lower extremity, with redness, cellulitis and 
hyperemia.  This did not respond well to on-site treatment 
nor did it respond to more concentrated antibiotic care at 
Landstuhl AMC in Germany.  Initial diagnosis was cellulitis, 
but with ongoing exacerbations and extension of the problem 
into both legs, it was determined at Winn Army Community 
Hospital (Ft. Stewart, GA) that he probably had chronic 
lymphadenitis of unknown etiology.  He was issued Jobst 
stockings and medications, but the problem never completely 
subsided.  It is significant to note that on repeated 
occasions, the veteran was also diagnosed as having tinea 
pedis in service.

A report of VA hospital care in December 1995 noted 
complaints of tenderness and swelling in the left lower 
extremity.  He had no signs of chest pain, nausea, vomiting, 
diarrhea or shortness of breath which had been typically 
associated with these attacks in the past.  On examination, 
he had 2-3+ pitting edema from 4-5 inches below the left knee 
to the end of the extremity.  The area was nontender with 
warmth and rubor.  No Homan's sign was elicited or calf 
tenderness shown.  His right lower extremity showed 0-1+ 
edema.  After medication, the condition clear quickly.  At 
the time of discharge, there were few symptoms remaining.  He 
was then able to bear weight and walk normally.  There was no 
sign of thrombosis and he had full good flow of blood in the 
veins in the left lower extremity.

On hospitalization in February 1996, he was treated for 
resolving right lower extremity cellulitis.  Symptoms had 
included a day of fever, vomiting, nausea with chills, 
swelling and redness of the right leg.  He had last been 
admitted in December 1995 when he had been treated with 
antibiotics.  Thereafter, he had been without problems until 
February 1996.  Intravenous Nafcillin was instituted and he 
rapidly defervesced and the warmth and erythema in the right 
lower extremity rapidly improved.  After evaluation by the 
Infectious Disease unit, it was suggested that he might have 
a fungal infection in the foot so anti-fungal medications 
were started.  Blood cultures were returned as negative.  He 
remained afebrile.  On discharge, he was told to wear the TED 
hose, continue Pen-Vee K and apply Lotrimin to the area twice 
a day for two weeks and then return to the Infectious Disease 
Clinic.

A report of VA outpatient care in March 1996 noted a history 
of chronic recurrent cellulitis.  On examination, the right 
lower extremity had 3+ pitting edema and the left lower 
extremity had 4+ edema.  He had no other signs of cellulitis 
and was told to continue his prophylaxis.  He also had 
bilateral lower extremity edema due to venous/lymphatic 
insufficiency.

He was reevaluated by VA in April 1996, at which time his 
history was reported in detail.  He said that since his 
having been stationed in Egypt, he had had cellulitis and 
lymphedema of the lower extremities, left greater than right.  
When he began an episode, he would have nausea, vomiting, 
fever, chills, swelling around both feet and ankles and then 
the redness would migrate up the leg.  He said he had been 
hospitalized on repeated occasions in 1995 and 1996 for this.  
He was on chronic antibiotic treatment.  It was noted that 
when admitted the prior December, a lymphoscintigraphy of the 
legs showed lymphatic channels in the left leg were bettered 
visualized compared to the right; by 60-90 minutes, 
activities in the calf, small lymph nodes at the level of the 
knees, inguinal and pelvic nodes were noted bilaterally.  By 
5 hours, there was further visualization of these lymph nodes 
with diminution of activity from the calf region.  

The impression had been of no significant obstruction of 
lymphatics identified, with better visualization of left over 
right lymphatic channels and nodes (a phenomenon which was 
felt to be possibly related to the nature of his prior 
infections).  It was noted that in the past, the veteran had 
had various studies including CT of the abdomen, 
lymphangiogram, Doppler studies and blood smears for 
filariasis, all of which had been negative.

On examination., his history of prior left ankle fracture was 
noted in addition to the chronic cellulitis and lymphadenitis 
with swelling of the lower extremities.  He was presently 
taking Pen-VK, 500 mg., twice a day, and using Lotrimin Cream 
as required; he wore the TED hose daily.  On examination, the 
findings were normal except in the popliteal area where there 
was 2-3+ edema on the dorsum of his feet up to the ankles.  
There was a minimal trace swelling of the tissue in the lower 
extremities to one-third the calf but not below or above the 
knee area.  Diagnosis was chronic cellulitis with 
lymphadenitis and secondary chronic edema of the lower 
extremities.

In a rating action in May 1996, the RO assigned the current 
ratings of 30 and 10 percent for the bilateral lower 
extremity lymphedema disabilities, with an added bilateral 
factor.  It was from that action that the veteran took his 
appeal.

On VA hospital care in August 1996, he had complained of 
nausea and vomiting and left groin pain the night before.  He 
was felt to have a possible bacterial infection; Nafcillin 
was given and he was sent home.  The following day he 
returned with ongoing symptoms.  It was noted that on 
hospitalization in February 1996 it was felt that fissures 
caused by a foot fungus might be the portal entry for 
bacteria causing recurrent cellulitis symptoms.  Blood 
cultures had been negative.  It was also noted that in the 
past, other studies including CT scan of the abdomen, 
lymphangiography, Doppler venous studies and blood smears had 
also been negative.  History was noted of at least 4 prior 
episodes of left leg swelling and erythema and one prior 
episode of right leg involvement in addition to the one in 
February 1996.  

On the night prior to admission, he had developed fever, 
chills, nausea and vomiting; these symptoms resolved.  He 
said that in the past, his lower extremity swelling and 
erythema would resolve after antibiotics without blistering 
or ulceration.  He said that he now had itching between the 
toes secondary to tinea pedis.  He had denied any tenderness, 
numbness, exacerbating or alleviating factors or any 
initation or aggravation by sunlight.  He had had no joint 
pain and had not been in contact with anyone with a similar 
rash.  

On admission, he had an erythematous, warm, maculopapular 
rash on the dorsum of the left foot, extending to just below 
the knee and circumferentially around the tibia.  The top 
edge of the erythema near the knee displayed streaks of 
erythema in a cephalad direction.  The rash was nontender and 
without ulcerations or blisters.  The erythema blanched with 
pressure.  The was 1+ pitting edema with generalized tibial 
swelling as well. The leg was negative for Hoffman sign or 
calf tenderness.  Dermatological evaluation confirmed 
cellulitis and underscored the hypothesis that his tinea 
pedis had caused it.  Two days after admission, the 
intravenous medications were discontinued and oral medication 
was substituted.  He had shown marked improvement in his 
cellulitis, was afebrile and his white count had decreased.  
Medications were prescribed on discharge.

He was seen in June 1998 with complaints of cellulitis on the 
right leg.  He had had an episode of what was described of 
right inguinal area pain but examination showed no 
significant findings as a result thereof.  He was told to 
keep the leg elevated when he could.

He was seen in October 1998 with complaints of cellulitis in 
both lower extremities and that the problem was not improving 
with medications.  The examiner noted that he was not taking 
his medications correctly.  Examination showed slight patchy 
erythema of the right lower extremity, in the anterior and 
lateral calf areas, without patches on the left leg.  
Cephalexin, 500 mg., had been prescribed in September, to be 
taken daily; he was noted to have not taken enough of the 
pills when their numbers were counted from the day given to 
the date he was seen.  On the September visit he had been 
told to elevate the leg and left foot when resting and avoid 
tying his boots too tight.  Chronic cellulitis was diagnosed.

A report is of record from an emergency room visit in 
November 1998.  The prior day, he had been in an altercation 
at work and had been struck in the left leg.  The following 
day, he had pain which had increased.  On examination, there 
was tenderness to palpation over the distal aspect of the 
left femur anteriorly.  There was no ecchymosis or swelling 
to the extremity.  He had tenderness to palpation over the 
lateral aspect of the left thigh.  He also had some diffuse 
erythema in a stocking distribution over the distal right 
tibia/fibula anteriorly which was warm to touch.  There were 
no lesions or swelling.  Deep tendon reflexes were 
symmetrical and there were no other neurological 
abnormalities.  

X-rays showed no left femur fracture.  The veteran gave a 
history of cellulitis with no determined underlying cause.  
Diagnoses were contusion of the left leg and superficial 
cellulitis of the left leg.  He was told to take Tylenol or 
Advil for pain.

When seen in January 1999, he had right lower extremity edema 
and blotchy erythema with positive sweating in the foot and 
maceration between toes.  Levaquin, 500 mg. was prescribed.  
He was diagnosed as having cellulitis of the right lower 
extremity and questionable hyperhydrosis.  He was told to 
elevate the leg for 2-3 days and use Cipro twice daily with 
food.  Several blood cultures were negative.

The veteran testified before a Veterans Law Judge at the RO 
in February 1999; a transcript is of record.  He described 
his symptoms in detail.

Several outpatient reports are in the file from later in 1999 
showing ongoing complaints of right lower extremity warmth 
and swelling.  He had periodic and brief exacerbations.  A 
notation in June 1999 was that he did not have true 
lymphedema but venous disease.  He underwent a hose 
measurement/fitting in June 1999.  

When seen in April 2000, the veteran gave a history of his 
developing problems after being stationed in Egypt.  He was 
now able to work full time in a fast food restaurant and rode 
a bike to work.  He said that he had not had swelling of his 
legs in some time.  It was noted that numerous tests in the 
past had been negative.  On examination, his skin was normal, 
there were no ulcers or calluses, pulses were 2+ and equal 
and sensory findings were intact.

On a VA examination in April 2001, the veteran said that the 
swelling in his legs occurred now about every 3-4 months, 
either lower extremity, and then cellulitis would begin.  
Early antibiotic treatment now worked well enough to preclude 
a hospital stay when these episodes occurred.  The veteran 
said he was working full time in the fast food restaurant and 
rode a bike to work and to do errands, etc.  He said he had 
had no problems with swelling in the legs for "some time 
now".   The veteran reported that doing the exercise and on 
the bike seemed to have a positive impact on his leg 
problems. 

On examination, the veteran denied shortness of breath, or 
gastrointestinal complaints.  Examinations of the extremities 
showed 2+ dorsalis pedis pulses, bilaterally, without ulcers 
or calluses and sensory findings intact.  Like findings were 
reported in August 2002.

Since then, numerous notifications of appointments have been 
sent and the veteran has not been in communication with VA, 
nor has he shown up for examinations as scheduled on at least 
3 occasions. 

Analysis

From the outset, it should be noted that the veteran contests 
the disability evaluation that was assigned following the 
grant of service connection, and the tenets of Fenderson 
would suggest that a staged evaluation could be warranted 
given disability based on the facts shown to exist during the 
separate periods of time.  However, in this case, the 
substantive evidence reflects that the symptoms of his 
disabilities have been relatively static, except for the 
occasional exacerbation for which he received immediate 
treatment.  Moreover, as will be discussed in pertinent part 
below, and as shown by the clinical evidence cited above, the 
ratings assigned reflect the worse rather than the least of 
his symptoms, but since the Board will not be addressing a 
reduction in those ratings, staged ratings are unnecessary. 

The Board also concludes that there is an entirely adequate 
foundation of credible clinical evidence upon which to rest 
this decision.  Of record are extensive records from the 
period when his legs were causing the greatest difficulty, 
i.e., immediately after service.  At that time, he was 
admitted regularly for brief exacerbations.  Eventually, 
antibiotics and other care seems to have taken hold, and even 
he has now admitted that if he finds an exacerbation coming 
on, the quick deliverance of antibiotic usually prevents a 
full-blown episode.

In this case, his history is quite clear-cut and 
uncontroverted.  He has a now-long time history of 
cellulites/lymphedema symptoms which are felt to be venous in 
nature, and thus appropriately rated under Code 7121.  That 
is not to say that the underlying etiology has ever been 
adequately identified, and myriad tests have been negative 
over the years, from CT scans to blood work.  

In service on occasion, and during his initial post-service 
outset, he would first have fever and nausea, but that has 
scenario has abated completely, and has not been shown in 
clinical reports for some years.  

The pitting edema that was identified in late 1995 in both 
legs, [2-3+ in the left and 0-1+ in the right] has also 
calmed down considerably.  Since the edema of 4+ in the left 
leg, and 3+ in the right leg, in March 1996, he had not had 
significant edema at all on a regular basis.  He had 
increased problems on occasion without trauma, but his most 
particular increase was after an altercation in late 1998, 
when his leg was traumatized, and in the area of the strike, 
he develop tenderness and diffuse tenderness which subsided 
quickly with immediate care.

On VA examinations in 2000, 2001 and 2002, the veteran was 
found to have no significant swelling at all, was working 
full time and able to get around on his bike.  His pulsations 
were responsive; and with the wearing of white socks for mild 
compression, he had no significantly abnormal findings in any 
of the spectra of his disability picture.  

Overall, the Board finds that the symptoms in the veteran's 
left leg disability, during it's worst exacerbations, 
included swelling which diminished on recumbency and 
antibiotic treatment.  Other than during brief exacerbations, 
he has not had persistent swelling, and there has not been 
shown to be cyanosis, ulceration or other symptoms to include 
persistent edema and stasis pigmentation or eczema.  His 
right leg disability is manifested by no more than  moderate 
swelling during an exacerbation without increase on walking, 
some aching and symptoms generally relieved by hosiery or 
recumbency.  Whether rated under the old or new criteria, 
ratings in excess of 30 percent for the left leg and 10 
percent for the right leg are not warranted.

In conclusion, the preponderance of the evidence is against 
the veteran's claim of entitlement to increased evaluations 
for lymphedema of the left and right lower extremity, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. 38 
C.F.R. § 3.321(b)(1) (2005).  To accord justice, therefore, 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board has considered whether the service-connected 
disabilities warrant extraschedular evaluations.  However, 
the clinical presentations of the veteran's service-connected 
disabilities are neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards. 

The record, moreover, does not reflect such extended or 
(after the initial treatment regimen was being instituted 
soon after separation from service), frequent periods of 
hospitalization due to either disability or interference with 
employment other than that which is fully contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
herein concerned service-connected disabilities.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).







	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation for chronic lymphedema of the left 
lower extremity in excess of 30 percent is not warranted.

An initial evaluation for chronic lymphedema of the right 
lower extremity in excess of 10 percent is not warranted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


